Citation Nr: 0104265	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitled to an increased (compensable) evaluation for the 
veteran's service-connected postoperative residuals of an 
osteoma of the left iliac crest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified before the undersigned at a hearing 
held in Washington, D.C. in December 2000.  During the 
hearing, the veteran submitted additional documentary 
evidence and waived RO consideration of it.

During his December 2000 hearing testimony, the veteran also 
raised the issue of entitlement to stomach ulcer disease on a 
secondary basis.  He maintained that he developed an ulcer as 
a result of constantly taking aspirin to relieve the pain 
manifested by the post-operative surgical scar on his hip.  
He also raised the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The Board refers these issues to the RO for appropriate 
action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds the medical evidence of record with respect 
to the status of the veteran's service-connected 
postoperative residuals of an osteoma of the left iliac crest 
is inadequate for rating purposes for the following reasons.  
First, there is no evidence that the veteran's service-
connected disorder has been examined to determine if the scar 
is symptomatic.  For example, during the veteran's testimony, 
he contended that his current disability involved primarily 
the post-operative surgical scar, with tenderness of the 
scar.  The veteran explained during his testimony that since 
his operation, his leg would become constantly cold, numb, 
and painful.  He felt that this was because the surgeons cut 
nerves and blood vessels when they removed the osteoma.  In 
addition, although he had (nonservice-connected) hip 
replacement surgery in 1975, the veteran remarked that the 
surgical scar from that operation did not bother him.  There 
has been no examination, however, that addresses the 
foregoing complaints.

The veteran was examined for rating purposes in January 1997, 
receiving orthopedic and neurologic examinations.  More 
recent examination is in order, with an attempt to 
specifically identify all postoperative osteoma residuals.

Furthermore, based on the veteran's testimony, he has been 
receiving VA medical treatment for his disorder during the 
last several years, however, the corresponding records have 
not been associated with the claims file.  Therefore, an 
attempt should be made to obtain these VA records.

The veteran also testified that he has been receiving Social 
Security Administration (SSA) disability benefits since the 
mid-1980s.  He also recalled that a VA neurologist told him, 
four or five years before, that his post-operative surgical 
scar for his osteoma may have caused other disabilities, to 
include back problems. To date, there is no indication that 
the RO has sought to obtain a copy of any decision granting 
or denying Social Security disability benefits to the veteran 
and the medical records used in rendering that determination 
are not of record.  The veteran should be afforded the 
opportunity to obtain and submit evidence, to include a 
medical statement, regarding any residuals of the 
postoperative left iliac crest osteoma.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 
(1996).  Accordingly, the veteran's SSA records must be 
obtained in connection with his increased rating claim in 
order to determine the basis of the SSA disability benefits.

During the course of the pending appeal, the appellant has 
raised the issues of service connection for lower extremity, 
foot and back disabilities, as manifestations of the service-
connected surgical residuals.  He has also expressed his 
belief that his left hip disability is related to the 
service-connected disorder, thus attempting to reopen his 
claim for service connection for a left hip disability.  
These matters are inextricably intertwined with the increased 
rating issue on appeal.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names (and for 
non-VA treatment, the addresses) and 
approximate dates of treatment for all VA 
and non-VA medical treatment received for 
the disorder at issue and all related 
disability, since 1996.  After obtaining 
any necessary consent, the RO should 
request copies of any records that have 
not already been obtained.

He should be advised that he may obtain 
and submit any evidence, including a 
medical statement, causally relating any 
additional disability to his service-
connected postoperative left iliac crest 
osteoma.

2.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for SSA 
benefits and associate these records with 
the claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

4.  The RO should arrange for the veteran 
to undergo VA examination to determine 
the current severity of his service-
connected postoperative residuals of an 
osteoma of the left iliac crest.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Any specialty 
examinations(s) deemed necessary should 
be conducted.  The examiner should 
specifically address whether the 
veteran's postoperative residuals of an 
osteoma of the left iliac crest are 
manifested by a tender and painful post-
operative scar, nerve entrapment 
resulting in problems with the lower 
extremities and/or disability affecting 
the feet, back or left hip.  To the 
extent possible, the examiner should 
dissociate the residuals manifested from 
the service-connected postoperative 
residuals of an osteoma of the left iliac 
crest from the nonservice-connected post-
operative residuals from the left hip 
surgery.  If this cannot be done, the 
examiner should note it in the report.  
See Mittleider v. West, 11 Vet. App. 181 
(1998).  (When it is not possible to 
separate the effects of the service-
connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be 
resolved in the claimant's favor, thus 
attributing such signs and symptoms to 
the service-connected disability.)

5.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

6.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The RO should 
consider the issues of service connection 
for lower extremity, foot and back 
disabilities as residuals of the service-
connected postoperative left iliac crest 
osteoma or as secondary thereto, as well 
as new and material evidence to reopen 
the claim for service connection for left 
hip replacement.  Notice should be 
provided to the veteran thereof, with his 
appellate rights.  The application of all 
pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed, to include referring the issue 
for assignment of an extraschedular 
rating, in accordance with 38 C.F.R. 
§ 3.321(b) (2000).

7.  If the action taken is adverse to the 
veteran, the veteran should be afforded a 
supplemental statement of the case, to 
include a summary of relevant evidence 
and a citation and discussion of 
applicable laws and regulations.  He 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


